Citation Nr: 1616157	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-02 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1958 to February 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim for service connection for bilateral hearing loss.  

A September 2015 Board decision reopened the claim and remanded it to the Agency of Original Jurisdiction for further development.  The Veteran provided additional evidence in January 2016 and waived the RO's consideration of the additional evidence. 

In July 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss did not have its onset in service, within one year of separation from service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 
	
In this case, notice requirements were met in a July 2011 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, including notice of what evidence he should provide, and what evidence VA would attempt to obtain.  The letter also provided notice of how disability ratings and effective dates would be determined.  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) in September 2002 and October 2002.  A November 2002 reply indicated that the NPRC had conducted an extensive search but was unable to locate the Veteran's service treatment records.  VA has obtained all other identified post-service VA treatment records and private medical records.  The Veteran's statements in support of the claim are also of record.  After a careful review of all such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in June 2008 and December 2015.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history and his lay assertions and current complaints, and they provided supporting rationales for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

A September 2015 Board decision remanded the Veteran's claim for an additional VA examination.  The Veteran was afforded the requested VA examination in December 2015.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran testified during a Travel Board hearing in July 2015, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159. 


Analysis 

As noted above, the first element of service connection requires evidence of a present disability.  Here, the evidence is clear that the Veteran has a current diagnosis of bilateral hearing loss.  See August 2002 Alcoa Hearing Evaluation; June 2008 VA Examination Report.  Thus, the issue that remains disputed is whether or not the Veteran's bilateral hearing loss is related to service.
  
The Veteran contends that his bilateral hearing loss was caused by noise exposure experienced in service as a truck driver and cannoneer.  See July 2015 Hearing Transcript.  However, the most probative medical evidence of record shows that the Veteran's bilateral hearing loss is not related to noise exposure in service.  

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran testified that he did not experience symptoms of hearing loss while in service.  See July 2015 Hearing Transcript.  The Veteran reported that his hearing begin to deteriorate before 1985 when his job sent him to have his hearing tested.  Id.  

The evidence also shows that the Veteran was frequently exposed to noise post service.  In a November 1991 letter, Dr. C.D., Jr. stated:  "[The Veteran] has been an employee of Alcoa for approximately 29 years.  He worked in Pipe Repair for the first six months, raw materials for two years, Ingot plant for about nine years, chemical for one year, and he has been in maintenance for the last sixteen years.  For the first thirteen years, his noise exposure was relatively high except for the time he spent in raw materials.  He wore no hearing protection during that time, and it has only been in the last sixteen or so years, when the company has been more specific about wearing hearing protection, that he has worn it."  

In addition, an October 2003 letter from Dr. C.D., Jr. indicates that the Veteran was first seen by Victoria E.N.T. Associates in November 1990 regarding reduced hearing problems secondary to noise exposure working as a maintenance operator, working around various engines.  Dr. C.D., Jr. stated that, "[The] baseline audiogram from 1962 was reviewed at the time of [the Veteran's] 1990 visit, and there was essentially no hearing loss of significance at that time.  Since then, he has developed severe to profound binaural hearing loss with marked reduction of discrimination score in both ears."  Dr. C.D., Jr.'s impression was that the Veteran's bilateral hearing loss was due in part to noise exposure obtained on the job and that the other factor contributing to his bilateral hearing loss was syphilis.  See November 1991 Letter.    

The Veteran was provided a VA examination in June 2008.  After a review of the claims file, it was the examiner's opinion that, "due to normal hearing bilaterally in 1962 as documented by occupational hearing testing, syphilis diagnosed in 1985 (known cause of hearing loss), significant occupation noise exposure for 38 years while working at ALCOA, and report that hearing loss . . . started around 1980 (almost 20 years after military service, and 20 years of occupational noise exposure), the Veteran's hearing loss is not cause by or the result of military noise exposure."

The Veteran was also afforded a VA examination in December 2015.  The examiner found that the Veteran's bilateral hearing loss was least likely as not caused by or the result of an event in service.  The examiner reasoned that the Veteran's October 1962 hearing test results revealed normal hearing sensitivity thresholds in both ears while the Veteran's January 1982 hearing results revealed a moderate sloping to moderately-severe hearing loss at 2-8 kHz in the right ear and a moderate hearing loss notch as 3-6 kHz in the left ear.  The examiner further reasoned that, "Currently today the Veteran claims that his hearing loss began while being exposed to artillery fire during military service (November 1958 - February 1962).  Although [the Veteran] was exposed to hazardous noise exposure during military service his military service and the October 1962 evaluation, which came 8 months after separation, shows normal hearing sensitivity thresholds in both ears.  Therefore strong conclusions can be drawn that despite noise exposure, [the Veteran's] hearing sensitivity levels were unaffected."  

The examiner also sites to a study by The Institute of Medicine for the assertion that based on the anatomical and physiological data available on the recovery following noise exposure, it is unlikely that delayed effects occur.  The examiner also states that the Veteran's post-service noise exposure as well as the Veteran's prior diagnosis of syphilis are factors contributing to the Veteran's bilateral hearing loss.  

The Veteran submitted a July 2015 letter from a private physician, Dr. E.D.B., who stated "it is possible that [the Veteran's] . . . hearing loss was affected by his service in the military." (Emphasis Added).  Service connection cannot be granted on the basis of a possibility that the claimed disability is related to service.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (providing that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (providing that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such relationship); Obert v. Brown, 5 Vet. App. 30, 33 (1993).   However, the nexus element must be substantiated on the basis of the probability that the claimed disability is related to service.  

The examiner addressed the July 2015 letter in the VA examination report stating, "An earlier letter from the same physician written in September 1997 reports '[Veteran's] hearing loss is secondary to noise trauma.  He also has a history of syphilis apparently treated in the 1980s.  [The Veteran] is a very poor historian.'"  The examiner opines that the physician and/or the Veteran may have not had the complete medical history available for review.  

The Board finds the VA examiners' opinions highly probative to the questions at hand.  Both examiners were audiologists and possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales in determining that the Veteran's hearing loss was less likely as not caused by noise exposure he had in service.  Their opinions were based on examinations and interviews of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his post-service medical evidence and lay statements.  It is clear that the examiners took into consideration all relevant factors in giving their opinions. 

The Board notes that the only other contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss is related to his period of active service.  The Board acknowledges that it is within the realm of common knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss for VA purposes.  In such a circumstance, other potential causes of his sensorineural hearing loss must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinions of the experts who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the VA opinions.  

Additionally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  In this regard, the Board observes that while the Veteran reported on VA examination in December 2015 that his hearing loss began in service, this current assertion is inconsistent with prior lay statements relating the onset of noticeable hearing loss as occurring post-service.  The Board finds the earlier statements and medical evidence supportive of the earlier statements more reliable and therefore more probative in regard to the onset of the Veteran's hearing loss. Thus, there is no credible persuasive evidence of record that shows that the Veteran's hearing loss manifested to a compensable degree within one year of his separation from service or credible evidence of hearing loss in service and hearing loss continuing ever since service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

 In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a hearing loss disability in service, and there is no competent and credible evidence indicating he had hearing loss manifested to a compensable degree within a year following discharge from service.  In addition, the weight of the competent and probative evidence does not show the Veteran experienced bilateral hearing loss continuously after his separation from service, or that his current bilateral hearing loss is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for bilateral sensorineural hearing loss is not warranted on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


